MEMORANDUM CASES.
This is a proceeding in mandamus, instituted by the City of Coalinga, to require the defendant, former recorder of said city, to pay over to the city treasury certain fines for violations of state laws, collected by defendant while acting in his official capacity. The County of Fresno, which includes the City of Coalinga, also made claim to said fines and instituted a similar proceeding against the defendant herein, to require him to pay said fines into the county treasury. (County of Fresno v.Shaw, ante, p. 356 [237 P. 560].) [1] We have this day decided *Page 800 
the latter proceeding in favor of said County of Fresno, and have therein discussed and decided all of the questions involved in the instant proceeding. For the reasons stated in the opinion rendered in that case, the petition for the writ in this proceeding must be denied, and it is so ordered.
Tyler, P.J., Cashin, J., concurred.
A petition by petitioner to have the cause heard, in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 19, 1925.
Lawlor, J., Richards, J., and Shenk, J., dissented.